Bell, J.,
concurring. Concededly, as pointed out in the dissenting opinion, it may at first appear incongruous to find, as the Industrial Commission did, that the decedent’s fatal injuries were caused by a violation of Section 161 of Bulletin 202, but that such section was not a specific safety requirement entitling relator to the additional compensation.
Obviously, if the boom of the crane near which the decedent was working came in contact with a live wire, there was not “ample” clearance between the boom and the wire and there was a consequent violation of the ‘ ‘ ample ’ ’ provision.
But the fact of such violation does not answer the question of whether the requirement is a “specific requirement” within the meaning of the Constitution. In my opinion, words such as “ample,” “such precautions as may be necessary,” “should,” and “recommendation” are not cpnsistent with the usual meaning of ‘'‘specific” as “precisely formulated * # # definite * * * of an exact or particular nature.” Webster’s New International Dictionary (2 Ed.).